IC Places, Inc. 1211 Orange Ave., Suite 300 Winter Park, FL 32789 407.442.0309 August 16, 2012 Ms. Jennifer Thompson Accounting Branch Chief Securities and Exchange Commission Washington DC 20549 Re: IC Places, Inc. Form 10-K for the fiscal year ended December 31, 2011 Filed March 29, 2012 File No. 000-53278 Dear Ms. Thompson: We have received your comments and have addressed them below. Form 10-K for the year ended December 31, 2011 Item 8. Financial Statements and Supplementary Data, page 13 Report of Independent
